Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-15 remain cancelled. Claims 17-23 have been cancelled. Claim 16 and 24-30 have been amended. Claims 16 and 24-35 remain pending and are ready for examination.

Response to Arguments
Applicant’s arguments, see page 1 (numbered page 8), filed February 18th, 2022, with respect to The Drawings (Figures 5 and 11-12) have been fully considered and are persuasive.  The Objection due to informality of The Drawings has been withdrawn. 

Applicant’s arguments, see page 1 (numbered page 8), filed February 18th, 2022, with respect to Claims 18 and 19 have been fully considered and are persuasive.  The Objection due to informality of Claims 18 and 19 has been withdrawn due to the claims being cancelled.

Applicant’s arguments, see page 1 (numbered page 8), filed February 18th, 2022, with respect to Claims 18, 23-24, 26-27 and 30 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) Rejection of Claims 18, 23-24, 26-27 and 30 has been withdrawn. 

Applicant’s arguments, see page 2 (numbered page 9), filed February 18th, 2022, with respect to Claims 16, 17 and 35 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) Rejection of Claims 16, 17 and 35 has been withdrawn. 

Allowable Subject Matter
Claims 16 and 24-35 allowed.
The following is an examiner’s statement of reasons for allowance: As described and explained in the previous office action, the original dependent claim 23 contained allowable subject matter which was amended into independent claims 16 and 24. Claims 16 and 24 are therefore now allowable, as well as dependent claims 25-35 which depend upon claim 16 or 24. The independent claims recite a garbage collection method previously described, wherein a second and third policy amongst a plurality of policy are applied. A second policy is added in order to select the oldest dirty chunk from a set of dirty chunks, whilst a third policy is added to select a dirty chunk having a highest priority value from the aforementioned set of dirty chunks, wherein said priority is defined as a function of the amount of valid data and the number of erasures of the dirty chunk, or as a function of the valid data amount of the dirty chunk and a difference between the actual number of erasures of the dirty chunk and the average number of erasures of all the chunks of the storage device. Additionally, the claims contain limitations corresponding to comparing a number of erasures of a second idle chunk to a third threshold value. In the event that the number of erasures of said second idle chunk is greater than the third threshold value, the data collected from the dirty chunk is . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/J.C.K./Examiner, Art Unit 2136             

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136